Citation Nr: 1430978	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-18 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to accrued benefits. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1982 to April 1984.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in April 2010 decision of the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania (RO).

In a July 25, 2011 rating decision, the RO denied service connection for the Veteran's cause of death.  Records show that the appellant did not file a notice of disagreement for this claim; thus, the issue is not before the Board.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2010.

2.  The Veteran did not have any active duty service during a period of war.

3.  At the time of his death, the Veteran did not have a claim pending before VA.


CONCLUSIONS OF LAW

1.  The criteria for establishing a claim of entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2013).

2.  The criteria for establishing a claim of entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, (2) inform the claimant about the information and evidence that VA will seek to provide, and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the issues on appeal, the duties to notify and assist imposed by the VCAA are not applicable to these claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Nonservice-connected Pension Benefits

The Veteran's DD 214 reflects that he began his period of active duty service in the U.S. Army in November 1982 and that he was discharged from service in April 1984.  The appellant does not allege, and the record does not show, any other periods of active duty service.

VA law and regulations provide for the payment of nonservice-connected pension benefits to veterans with active service during a period of war who are permanently and totally disabled from disability which is not the result of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements for pension if he served in active military, naval or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service "for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for medical disability;" (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Nonservice-connected pension benefits shall also be provided to surviving spouses of veterans of periods of war.  38 U.S.C.A. § 1541.

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Vietnam era began August 5, 1964 and ended May 7, 1975, and the Persian Gulf War began on August 2, 1990; there was no period of war in the interim.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(e), (f).

The facts in this case are straight forward and are not in dispute; governing statute and regulations are clear and unambiguous.  Although the Veteran served for more than 90 days, his active duty service falls outside the parameters of periods of war, as defined by statute and regulation.  Hence, he does not have qualifying service for, and the appellant is not entitled to, VA pension benefits.

This matter is governed by the statutes and regulations pertaining to the nature of service necessary to establish basic eligibility for VA nonservice-connected pension benefits.  The Board has no authority to award benefits that are not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  The Veteran does not meet the basic eligibility requirements for VA nonservice-connected pension benefits and there is no legal basis on which the appellant's claim could be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

For a claimant to prevail in her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the Veteran had a claim pending at the time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)); (3) the Veteran would have prevailed on his claim if he had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the Veteran's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

For a survivor to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones, 136 F.3d. at 1299.  That case noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

The Veteran did not have a claim for VA benefits pending at the time of his death.  During the Veteran's lifetime, he was service connected for a right knee disability.  In a February 2009 rating decision, the RO in Atlanta, Georgia, increased the Veteran's disability rating to 60 percent, effective September 9, 2008.  The Veteran did not file a notice of disagreement and his claim therefore became final.  See 38 C.F.R. § 20.302.  Notice of the February 2009 decision was mailed on February 27, 2009.  As the Veteran died over one year after that date, the time period in which to appeal had expired; thus, there was not pending claim.  In addition, there is no indication that the Veteran was entitled to any benefits as yet unpaid.  As such, the Board finds that the evidence of record preponderates against the appellant's claim of entitlement to accrued benefits under 38 U.S.C.A. § 5121.

The Board is sympathetic toward the appellant, but it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The appellant presents a compassionate position, but the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to nonservice-connected pension benefits is denied.

Entitlement to accrued benefits is denied. 



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


